Exhibit 10.3

 

NEW PLAN EXCEL REALTY TRUST, INC.

 

 

FIRST AMENDMENT
TO TERM LOAN AGREEMENT

 

This FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) is dated as of
July 13, 2005 and entered into by and among NEW PLAN EXCEL REALTY TRUST, INC., a
Maryland corporation (the “Borrower”), each lender party hereto (each, a
“Lender” and, collectively, the “Lenders”) and CITICORP NORTH AMERICA, INC., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and is made with reference to that certain Term Loan Agreement dated as
of April 5, 2005 (the “Agreement”), by and among Borrower, Lenders and
Administrative Agent.  Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the Agreement. 

 

RECITALS

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
the Agreement to provide for the making of additional Loans thereunder:

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 


SECTION 1.                            AMENDMENTS TO THE AGREEMENT


 

1.1.                            Amendments to Article 1.

 


A.                                    SECTION 1.1 OF THE AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 

1.                                       THE DEFINITION OF “BORROWING DATE” IS
HEREBY AMENDED BY DELETING SUCH DEFINITION IN ITS ENTIRETY AND INSERTING THE
FOLLOWING DEFINITION IN LIEU THEREOF: 

 

““Borrowing Date”:  the date on which the Borrower requests the Lenders to make
the Loans, which date shall be the Effective Date or the First Amendment
Effective Date, as applicable.”

 

2.                                       THE DEFINITION OF “COMMITMENT” IS
HEREBY AMENDED BY DELETING SUCH DEFINITION IN ITS ENTIRETY AND INSERTING THE
FOLLOWING DEFINITION IN LIEU THEREOF: 

 

““Commitment”:  in respect of any Lender, such Lender’s Initial Commitment and
such Lender’s Additional Commitment, collectively.”

 

3.                                       THE DEFINITIONS OF “COMMITMENT AMOUNT”
AND “COMMITMENT PERCENTAGE” ARE HEREBY AMENDED BY DELETING SUCH DEFINITIONS IN
THEIR ENTIRETY.

 

4.                                       THE DEFINITION OF “HIGHEST LAWFUL RATE”
IS HEREBY AMENDED BY DELETING THE REFERENCE TO “NOTE” THEREIN AND INSERTING A
REFERENCE TO “NOTES” IN LIEU THEREOF.

 

--------------------------------------------------------------------------------


 

5.                                       THE DEFINITION OF “INTEREST PERIOD” IS
HEREBY AMENDED BY DELETING SUCH DEFINITION IN ITS ENTIRETY AND INSERTING THE
FOLLOWING DEFINITION IN LIEU THEREOF: 

 

““Interest Period”:  (a) with respect to any LIBOR Loans requested by the
Borrower, the period commencing on, as the case may be, the Effective Date, the
First Amendment Effective Date or the Conversion Date with respect to such LIBOR
Loans and ending one, two or three months thereafter, as selected by the
Borrower in its irrevocable request to the Administrative Agent with respect to
the Loans to be made on the Effective Date or the First Amendment Effective Date
or its irrevocable notice of conversion as provided in Section 2.6, as the case
may be; provided, however, that all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(b)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a LIBOR Loan, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day;

 

(c)                                  if, with respect to the borrowing of any
Loan as a LIBOR Loan or the conversion of one Advance to another pursuant to
Section 2.6, the Borrower shall fail to give due notice with respect to the
Loans to be made on the Effective Date or the First Amendment Effective Date or
with respect to a conversion as provided in Section 2.6, as the case may be, the
Borrower shall be deemed to have elected that such Loan or Advance shall be made
as a Prime Rate Loan;

 

(d)                                 any Interest Period pertaining to a LIBOR
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of a calendar month;

 

(e)                                  with respect to any Interest Period
applicable to a LIBOR Loan, no such Interest Period shall end after the Maturity
Date; and

 

(f)                                    the Borrower shall select Interest
Periods so as not to have more than five (5) different Interest Periods
outstanding at any one time with respect to LIBOR Loans.”

 

6.                                       THE DEFINITION OF “LOAN DOCUMENTS” IS
HEREBY AMENDED BY ADDING THE WORDS “THE ACKNOWLEDGEMENT OF GUARANTY,” BEFORE THE
WORDS “THE NOTES” IN SUCH DEFINITION.

 

7.                                       THE DEFINITION OF “REQUIRED LENDERS” IS
HEREBY AMENDED BY DELETING SUCH DEFINITION IN ITS ENTIRETY AND INSERTING THE
FOLLOWING DEFINITION IN LIEU THEREOF: 

 

2

--------------------------------------------------------------------------------


 

““Required Lenders”:  the Lenders whose aggregate Total Commitment Percentage
equals or exceeds fifty-one percent (51%), provided that the Commitment of any
Defaulting Lender shall be excluded from the calculations of Initial Commitment
Amount, Additional Commitment Amount, Total Initial Commitment Amount and Total
Additional Commitment Amount for purposes of making a determination of Required
Lenders.”

 

8.                                       THE DEFINITION OF “SUPERMAJORITY
LENDERS” IS HEREBY AMENDED BY DELETING SUCH DEFINITION IN ITS ENTIRETY AND
INSERTING THE FOLLOWING DEFINITION IN LIEU THEREOF: 

 

““Supermajority Lenders”: the Lender or Lenders whose aggregate Total Commitment
Percentage exceeds sixty-six and two-thirds percent (66.67%), provided that the
Commitment of any Defaulting Lender shall be excluded from the calculations of
Initial Commitment Amount, Additional Commitment Amount, Total Initial
Commitment Amount and Total Additional Commitment Amount for purposes of making
a determination of Supermajority Lenders.”

 

9.                                       THE DEFINITION OF “TOTAL COMMITMENT
AMOUNT” IS HEREBY AMENDED BY DELETING SUCH DEFINITION IN ITS ENTIRETY.

 


B.                                    SECTION 1.1 OF THE AGREEMENT IS HEREBY
FURTHER AMENDED BY ADDING THE FOLLOWING DEFINITIONS THERETO IN ALPHABETICAL
ORDER:


 

1.                                       “ACKNOWLEDGEMENT OF GUARANTY”: THE
ACKNOWLEDGEMENT OF GUARANTY DATED AS OF JULY 13, 2005 ENTERED INTO BY THE
SUBSIDIARY GUARANTORS.

 

2.                                       “ADDITIONAL COMMITMENT”:  IN RESPECT OF
ANY LENDER, SUCH LENDER’S UNDERTAKING, SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, TO MAKE LOANS ON THE FIRST AMENDMENT EFFECTIVE DATE IN AN AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT NOT EXCEEDING SUCH LENDER’S ADDITIONAL COMMITMENT
AMOUNT.

 

3.                                       “ADDITIONAL COMMITMENT AMOUNT”:  IN
RESPECT OF ANY LENDER, THE AMOUNT SET FORTH NEXT TO THE NAME OF SUCH LENDER IN
EXHIBIT B-2 UNDER THE HEADING “ADDITIONAL COMMITMENTS” AS SUCH LENDER’S
ADDITIONAL COMMITMENT AMOUNT, AS THE SAME MAY BE CHANGED IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.

 

4.                                       “ADDITIONAL COMMITMENT PERCENTAGE”:  ON
ANY DAY, AND AS TO ANY LENDER, THE QUOTIENT OF (I) SUCH LENDER’S ADDITIONAL
COMMITMENT AMOUNT ON SUCH DAY, DIVIDED BY (II) THE TOTAL ADDITIONAL COMMITMENT
AMOUNT ON SUCH DAY.

 

5.                                       “FIRST AMENDMENT”:  THE FIRST AMENDMENT
TO TERM LOAN AGREEMENT DATED AS OF JULY 13, 2005 AMONG THE PARTIES HERETO.

 

6.                                       “FIRST AMENDMENT EFFECTIVE DATE”:  AS
DEFINED IN THE FIRST AMENDMENT.

 

3

--------------------------------------------------------------------------------


 

7.                                       “INITIAL COMMITMENT”:  IN RESPECT OF
ANY LENDER, SUCH LENDER’S UNDERTAKING, SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, TO MAKE LOANS ON THE EFFECTIVE DATE IN AN AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT NOT EXCEEDING SUCH LENDER’S INITIAL COMMITMENT AMOUNT.

 

8.                                       “INITIAL COMMITMENT AMOUNT”:  IN
RESPECT OF ANY LENDER, THE AMOUNT SET FORTH NEXT TO THE NAME OF SUCH LENDER IN
EXHIBIT B-1 UNDER THE HEADING “INITIAL COMMITMENTS” AS SUCH LENDER’S INITIAL
COMMITMENT AMOUNT, AS THE SAME MAY BE CHANGED IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.

 

9.                                       “INITIAL COMMITMENT PERCENTAGE”:  ON
ANY DAY, AND AS TO ANY LENDER, THE QUOTIENT OF (I) SUCH LENDER’S INITIAL
COMMITMENT AMOUNT ON SUCH DAY, DIVIDED BY (II) THE TOTAL INITIAL COMMITMENT
AMOUNT ON SUCH DAY.

 

10.                                 “TOTAL ADDITIONAL COMMITMENT AMOUNT”:  ON
ANY DAY, THE SUM OF THE ADDITIONAL COMMITMENT AMOUNTS OF ALL LENDERS ON SUCH
DAY.

 

11.                                 “TOTAL COMMITMENT PERCENTAGE”:  ON ANY DAY,
AND AS TO ANY LENDER, THE QUOTIENT OF (I) SUCH LENDER’S INITIAL COMMITMENT
AMOUNT PLUS SUCH LENDER’S ADDITIONAL COMMITMENT AMOUNT ON SUCH DAY, DIVIDED BY
(II) THE AGGREGATE OF THE INITIAL COMMITMENT AMOUNTS PLUS THE ADDITIONAL
COMMITMENT AMOUNTS OF ALL LENDERS ON SUCH DAY.

 

12.                                 “TOTAL INITIAL COMMITMENT AMOUNT”:  ON ANY
DAY, THE SUM OF THE INITIAL COMMITMENT AMOUNTS OF ALL LENDERS ON SUCH DAY.

 

1.2.                            Amendments to Article 2.

 


A.                                    SECTION 2.1 OF THE AGREEMENT IS HEREBY
AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND INSERTING THE FOLLOWING IN
LIEU THEREOF:


 

“2.1                           Loans. 

 

(a)                                  Effective Date Loans.  Subject to the terms
and conditions set forth in this Agreement, each of the Lenders severally agrees
to lend to the Borrower on the Effective Date the aggregate principal amount of
such Lender’s Initial Commitment Amount, for the purposes set forth in
Section 2.13.  On the Effective Date, the Total Initial Commitment Amount as of
the Effective Date shall be disbursed to the Borrower in a single advance.  Such
Loans shall be made pro rata in accordance with each Lender’s Initial Commitment
Percentage.  The acceptance by the Borrower of such Loans hereunder shall
constitute a representation and warranty by the Borrower that all of the
conditions set forth in Section 5 have been satisfied or waived.  No portion of
any such Loan that is repaid or prepaid may be reborrowed hereunder.

 

(b)                                 First Amendment Effective Date Loans. 
Subject to the terms and conditions set forth in this Agreement, each of the
Lenders severally

 

4

--------------------------------------------------------------------------------


 

agrees to lend to the Borrower on the First Amendment Effective Date the
aggregate principal amount of such Lender’s Additional Commitment Amount, for
the purposes set forth in Section 2.13.  On the First Amendment Effective Date,
the Total Additional Commitment Amount as of the First Amendment Effective Date
shall be disbursed to the Borrower in a single advance.  Such Loans shall be
made pro rata in accordance with each Lender’s Additional Commitment
Percentage.  The acceptance by the Borrower of such Loans hereunder shall
constitute a representation and warranty by the Borrower that all of the
conditions set forth in Section 5 have been satisfied or waived.  No portion of
any such Loan that is repaid or prepaid may be reborrowed hereunder.”

 


B.                                    SECTION 2.2(A) OF THE AGREEMENT IS HEREBY
AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND INSERTING THE FOLLOWING IN
LIEU THEREOF:


 

“(a)                            Notes as Evidence of Indebtedness.  Each Loan of
each Lender shall be evidenced by a promissory note of the Borrower,
substantially in the form of Exhibit E, with appropriate insertions therein as
to date and principal amount (each, as endorsed or modified from time to time, a
“Note” and, collectively, the “Notes”), payable to the order of such Lender for
the account of its Applicable Lending Office in the principal face amount equal
to the original amount of the Initial Commitment of such Lender with respect to
a Loan made on the Effective Date and the original amount of the Additional
Commitment of such Lender with respect to a Loan made on the First Amendment
Effective Date, respectively, and representing the obligation of the Borrower to
pay the lesser of (a) the original amount of the Initial Commitment of such
Lender with respect to a Loan made on the Effective Date and the original amount
of the Additional Commitment of such Lender with respect to a Loan made on the
First Amendment Effective Date, respectively, and (b) the aggregate unpaid
principal balance of the Loan made by such Lender on the Effective Date or the
First Amendment Effective Date, respectively, plus interest and other amounts
due and owing to such Lender under the Loan Documents.”

 


C.                                    SECTION 2.3(A) OF THE AGREEMENT IS HEREBY
AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND INSERTING THE FOLLOWING IN
LIEU THEREOF:


 

“ (a)                         Borrowing Request.  The Borrower shall notify the
Administrative Agent on or before the Effective Date or the First Amendment
Effective Date, respectively, as to the following matters with respect to the
Loans requested to be made on the Effective Date or the First Amendment
Effective Date, respectively: (i) the aggregate amount of the requested
borrowing of Loans; (ii) whether the requested Loans are to be Prime Rate Loans
or LIBOR Loans; (iii) in the case of LIBOR Loans, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and (iv) the

 

5

--------------------------------------------------------------------------------


 

location and number of the Borrower’s account to which funds are to be
disbursed.  Such telephonic borrowing request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written borrowing request signed by the Borrower.”

 


D.                                    SECTION 2.3(B) OF THE AGREEMENT IS HEREBY
AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND INSERTING THE FOLLOWING IN
LIEU THEREOF:


 

“(b)                           Funding of Loans.  Each Lender will make its
Loan, in an amount equal to its Initial Commitment Amount or its Additional
Commitment Amount, as applicable, available to the Administrative Agent for the
account of the Borrower at the office of the Administrative Agent set forth in
Section 11.2 not later than 12:00 noon on the applicable Borrowing Date in funds
immediately available to the Administrative Agent at such office.  The amounts
so made available to the Administrative Agent on such Borrowing Date will then,
subject to the satisfaction of the terms and conditions of this Agreement, as
determined by the Administrative Agent, be made available on such date to the
Borrower by the Administrative Agent at the office of the Administrative Agent
specified in Section 11.2 by crediting the account of the Borrower on the books
of such office with the aggregate of said amounts received by the Administrative
Agent.”

 


E.                                      SECTION 2.3(C) OF THE AGREEMENT IS
HEREBY AMENDED BY ADDING THE WORD “APPLICABLE” BEFORE THE WORDS “BORROWING DATE”
IN EACH PLACE THAT THE WORDS “BORROWING DATE” APPEAR IN THE FIRST SENTENCE OF
SECTION 2.3(C).


 


F.                                      SECTION 2.5(B)(I) OF THE AGREEMENT IS
HEREBY AMENDED BY ADDING THE WORD “TOTAL” BEFORE THE WORDS “COMMITMENT
PERCENTAGE”.


 


G.                                    SECTION 2.5(B)(II) OF THE AGREEMENT IS
HEREBY AMENDED BY ADDING THE WORD “TOTAL” BEFORE THE WORDS “COMMITMENT
PERCENTAGE”.


 


H.                                    SECTION 2.12 OF THE AGREEMENT IS HEREBY
AMENDED BY DELETING THE WORD “THE” BEFORE THE WORDS “BORROWING DATE” AND
INSERTING THE WORD “A” IN LIEU THEREOF.


 

1.3.                            Amendment to Article 5.

 


A.                                    SECTION 5.8 OF THE AGREEMENT IS HEREBY
AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND INSERTING THE FOLLOWING IN
LIEU THEREOF:


 

“5.8                           Compliance.

 

(a)                                  On the Effective Date and after giving
effect to the Loans to be made or created on such date, (a) the Borrower shall
be in compliance with all of the terms, covenants and conditions hereof,
(b) there shall not exist and be continuing any Default or Event of Default,
(c) the representations and warranties contained in the Loan Documents shall be

 

6

--------------------------------------------------------------------------------


 

true and correct, and (d) the aggregate outstanding principal balance of the
Loans made on such date shall not exceed the Total Initial Commitment Amount. 
Each notice requesting a Loan shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof that each of the foregoing matters
is true and correct in all respects.

 

(b)                                 On the First Amendment Effective Date and
after giving effect to the Loans to be made or created, (a) the Borrower shall
be in compliance with all of the terms, covenants and conditions hereof,
(b) there shall not exist and be continuing any Default or Event of Default,
(c) the representations and warranties contained in the Loan Documents shall be
true and correct, and (d) the aggregate outstanding principal balance of the
Loans made on such date shall not exceed the Total Additional Commitment
Amount.  Each notice requesting a Loan shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof that each of the
foregoing matters is true and correct in all respects.”

 

1.4.                            Amendments to Article 11.

 


A.                                    SECTION 11.1 OF THE AGREEMENT IS HEREBY
AMENDED BY DELETING THE WORDS “TOTAL COMMITMENT AMOUNT” IN CLAUSE (I) THEREOF
AND INSERTING IN LIEU THEREOF THE WORDS “OR THE TOTAL INITIAL COMMITMENT AMOUNT
OR THE TOTAL ADDITIONAL COMMITMENT AMOUNT”.


 


B.                                    SECTION 11.7(F) OF THE AGREEMENT IS HEREBY
AMENDED BY DELETING THE WORDS “ITS NOTE” THEREIN AND INSERTING THE WORDS” ANY OF
ITS NOTES” IN LIEU THEREOF.


 


C.                                    SECTION 11.10 OF THE AGREEMENT IS HEREBY
AMENDED BY DELETING THE WORD “NOTE” THEREIN AND INSERTING THE WORD “NOTES” IN
LIEU THEREOF.


 

1.5.                            Amendment to Exhibits.

 


A.                                    EXHIBIT A TO THE AGREEMENT IS HEREBY
AMENDED BY DELETING SUCH EXHIBIT A IN ITS ENTIRETY AND REPLACING IT WITH
EXHIBIT A ATTACHED HERETO.


 


B.                                    EXHIBIT B TO THE AGREEMENT IS HEREBY
AMENDED BY DELETING SUCH EXHIBIT B IN ITS ENTIRETY AND REPLACING IT WITH
EXHIBIT B-1 AND EXHIBIT B-2 ATTACHED HERETO.


 


SECTION 2.                            REPRESENTATIONS AND WARRANTIES


 

In order to induce the Lenders to enter into this Amendment and to amend the
Agreement in the manner provided herein, the Borrower represents and warrants to
each Lender that the representations and warranties contained in Article 4 of
the Agreement are true, correct and complete in all material respects on and as
of the First Amendment Effective Date (as hereinafter defined) to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.  Each Lender represents to the Administrative Agent that, in
acquiring its Note with respect to the Loan

 

7

--------------------------------------------------------------------------------


 

to be made by it on the First Amendment Effective Date, it is acquiring the same
for its own account for the purpose of investment and not with a view to selling
the same in connection with any distribution thereof, provided that the
disposition of each Lender’s own Property shall at all times be and remain
within its control.

 


SECTION 3.                            CONDITIONS TO EFFECTIVENESS


 

This Amendment shall be effective as of the date (the “First Amendment Effective
Date”) on which all of the following conditions are satisfied in the
Administrative Agent’s sole discretion:

 

3.1.                            Evidence of Action.

 


A.                                    THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE, DATED THE FIRST AMENDMENT EFFECTIVE DATE, OF THE
SECRETARY OR ASSISTANT SECRETARY OF THE BORROWER SUBSTANTIALLY IN THE FORM OF
EXHIBIT G TO THE AGREEMENT (I) ATTACHING A TRUE AND COMPLETE COPY OF THE
RESOLUTIONS OF ITS BOARD OF DIRECTORS AUTHORIZING THE EXECUTION AND DELIVERY OF
THE AMENDMENT BY THE BORROWER AND THE PERFORMANCE OF THE BORROWER’S OBLIGATIONS
HEREUNDER AND UNDER THE AGREEMENT AS AMENDED HEREBY (THE “AMENDED AGREEMENT”),
AND OF ALL OTHER DOCUMENTS EVIDENCING OTHER NECESSARY ACTION (IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT) TAKEN BY IT TO
AUTHORIZE THE AMENDMENT AND THE TRANSACTIONS CONTEMPLATED THEREBY, (II) SETTING
FORTH THE INCUMBENCY OF ITS OFFICER OR OFFICERS WHO MAY SIGN THE AMENDMENT,
INCLUDING THEREIN A SIGNATURE SPECIMEN OF SUCH OFFICER OR OFFICERS, AND
(III) CERTIFYING THAT THE CORPORATE CHARTER AND BY LAWS DELIVERED ON THE
EFFECTIVE DATE ARE IN FULL FORCE AND EFFECT AND HAVE NOT BEEN AMENDED OR
MODIFIED SINCE THE EFFECTIVE DATE.


 


B.                                    THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE, DATED THE FIRST AMENDMENT EFFECTIVE DATE, OF THE
SECRETARY OR ASSISTANT SECRETARY OF EACH SUBSIDIARY GUARANTOR (OR SUCH
SUBSIDIARY GUARANTOR’S MANAGING PARTNER, GENERAL PARTNER OR MANAGING MEMBER, AS
APPLICABLE) SUBSTANTIALLY IN THE FORM OF EXHIBIT H TO THE AGREEMENT
(I) ATTACHING A TRUE AND COMPLETE COPY OF THE RESOLUTIONS OF ITS BOARD OF
DIRECTORS, TRUSTEES OR MANAGERS, AS THE CASE MAY BE, AUTHORIZING ITS EXECUTION
AND DELIVERY OF THE ACKNOWLEDGEMENT OF GUARANTY AND THE CONTINUED PERFORMANCE OF
ITS OBLIGATIONS UNDER THE GUARANTY, AND OF ALL OTHER DOCUMENTS EVIDENCING OTHER
NECESSARY ACTION (IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT) TAKEN BY IT TO AUTHORIZE THE ACKNOWLEDGEMENT OF GUARANTY
AND THE TRANSACTIONS CONTEMPLATED THEREBY, (II) SETTING FORTH THE INCUMBENCY OF
ITS OFFICER OR OFFICERS WHO MAY SIGN THE ACKNOWLEDGEMENT OF GUARANTY, INCLUDING
THEREIN A SIGNATURE SPECIMEN OF SUCH OFFICER OR OFFICERS, AND (III) CERTIFYING
THAT THE ARTICLES OF INCORPORATION OR CORPORATE CHARTER, DECLARATION OF TRUST OR
CERTIFICATE OF FORMATION AND, IF APPLICABLE, BY LAWS, OPERATING AGREEMENT OR
AGREEMENT OF LIMITED LIABILITY COMPANY, AND IF SUCH CERTIFICATE IS FROM SUCH
SUBSIDIARY GUARANTOR’S MANAGING PARTNER, GENERAL PARTNER OR MANAGING MEMBER, THE
APPLICABLE SUBSIDIARY GUARANTOR’S PARTNERSHIP AGREEMENT OR OPERATING AGREEMENT
AND OTHER ORGANIZATIONAL DOCUMENTS DELIVERED ON THE EFFECTIVE DATE ARE IN FULL
FORCE AND EFFECT AND HAVE NOT BEEN AMENDED OR MODIFIED SINCE THE EFFECTIVE DATE.


 

3.2.                            This Agreement.  The Administrative Agent shall
have received counterparts of this Amendment signed by each of the parties
hereto (or receipt by the

 

8

--------------------------------------------------------------------------------


 

Administrative Agent from a party hereto of a facsimile signature page signed by
such party which shall have agreed to promptly provide the Administrative Agent
with originally executed counterparts hereof).  

 

3.3.                            Notes.  The Administrative Agent shall have
received, for the benefit of each Lender having an Additional Commitment Amount
greater than zero, a Note in favor of such Lender reflecting the Additional
Commitment Amount of such Lender, each of which Notes shall be duly executed by
an Authorized Signatory of the Borrower.

 

3.4.                            Acknowledgement of Guaranty.  The Administrative
Agent shall have received counterparts of the Acknowledgement of Guaranty signed
by each of the Subsidiary Guarantors (or receipt by the Administrative Agent
from a party thereto of a facsimile signature page signed by such party which
shall have agreed to promptly provide the Administrative Agent with originally
executed counterparts thereof).

 

3.5.                            Opinion of Counsel to the Borrower.  The
Administrative Agent shall have received an opinion of (i) Hogan & Hartson
L.L.P., outside counsel to the Borrower, (ii) Steven F. Siegel, Esq., in house
counsel to the Borrower, and (iii) counsel to each Subsidiary Guarantor, and
their respective general partners, managing partners or managing members, as
applicable, each addressed to the Administrative Agent and the Lenders, and each
dated the First Amendment Effective Date, and each in form and substance
satisfactory to Administrative Agent, covering such matters as the
Administrative Agent may reasonably request.

 

3.6.                            Fees and Expenses of Special Counsel.  The fees
and expenses of Special Counsel in connection with the preparation, negotiation
and closing of this Amendment shall have been paid.

 


SECTION 4.                            MISCELLANEOUS


 


A.                                    REFERENCE TO AND EFFECT ON THE AGREEMENT
AND THE OTHER LOAN DOCUMENTS. 


 

1.                                       ON AND AFTER THE FIRST AMENDMENT
EFFECTIVE DATE, EACH REFERENCE IN THE AGREEMENT TO “THIS AGREEMENT”,
“HEREUNDER”, “HEREOF”, “HEREIN” OR WORDS OF LIKE IMPORT REFERRING TO THE
AGREEMENT, AND EACH REFERENCE IN THE OTHER LOAN DOCUMENTS TO THE “AGREEMENT”,
“THEREUNDER”, “THEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE AGREEMENT SHALL
MEAN AND BE A REFERENCE TO THE AMENDED AGREEMENT.

 

2.                                       EXCEPT AS SPECIFICALLY AMENDED BY THIS
AMENDMENT, THE AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE
AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED. 

 

3.                                       THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AMENDMENT SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, CONSTITUTE A
WAIVER OF ANY PROVISION OF, OR OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY
OF THE ADMINISTRATIVE AGENT OR ANY LENDER UNDER, THE AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS.

 

9

--------------------------------------------------------------------------------


 


B.                                    COSTS AND EXPENSES.  THE BORROWER
ACKNOWLEDGES THAT ALL COSTS, FEES AND EXPENSES AS DESCRIBED IN SECTION 11.5 OF
THE AGREEMENT INCURRED BY THE ADMINISTRATIVE AGENT AND THE LEAD ARRANGERS,
INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF SPECIAL
COUNSEL, WITH RESPECT TO THIS AMENDMENT AND THE DOCUMENTS AND TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE FOR THE ACCOUNT OF THE BORROWER.


 


C.                                    HEADINGS.  SECTION HEADINGS HAVE BEEN
INSERTED IN THIS AMENDMENT FOR CONVENIENCE ONLY AND SHALL NOT BE CONSTRUED TO BE
A PART HEREOF.


 


D.                                    GOVERNING LAW.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


 


E.                                      COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.


 

[Remainder of page intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

NEW PLAN EXCEL REALTY TRUST, INC.

 

 

 

 

 

By:

/s/ John B. Roche

 

 

 

Name:  John B. Roche

 

 

Title:   Executive Vice President and
Chief Financial Officer

 

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.,
individually, as a Lender, and as Administrative
Agent

 

 

 

By:

/s/ David Bouton

 

 

 

Name:  David Bouton

 

 

Title:   Vice President

 

Citicorp North America, Inc.
Two Penns Way
New Castle, Delaware  19720
Attention:  Jonathan Lavinier
Facsimile:  (212) 994-0961

 

with a copy to:

 

Citicorp North America, Inc.
390 Greenwich Street, First Floor
New York, New York  10013
Attn:  Niraj Shah
Facsimile:  (212) 783-8548

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

 

CITIGROUP GLOBAL MARKETS INC., as a
Joint Lead Arranger and Joint Book Running
Manager

 

 

 

By:

/s/ David Bouton

 

 

 

Name:  David Bouton

 

 

Title:   Director

 

Citigroup Global Markets Inc.
390 Greenwich Street, First Floor
New York, New York  10013
Attn:  Niraj Shah
Facsimile:  (212) 783-8548

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as a Joint Lead Arranger and
Joint Book Running Manager and as Syndication
Agent

 

 

 

By:

/s/ Douglas W. Sesler

 

 

 

Name: Douglas W. Sesler

 

 

Title:   Managing Director

 

Merrill Lynch, Pierce, Fenner & Smith
Incorporated
4 World Financial Center
200 Vesey Street
New York, New York  10080
Attn:  Koren Sill
Facsimile: 

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH BANK USA, as a Lender

 

 

 

By:

/s/ Derek Befus

 

 

 

Name:  Derek Befus

 

 

Title:    Vice President

 

Merrill Lynch Bank USA

15 West South Temple, Suite 300

Salt Lake City, Utah  84101

Attn:  Frank K. Stepan

Phone:  (801) 526-8316

Facsimile:  (801) 531-7470

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

TO TERM LOAN AGREEMENT

 

LIST OF INITIAL COMMITMENTS
AND DOMESTIC AND LIBOR
LENDING OFFICES

 

Lender

 

Initial Commitment Amount

 

 

 

 

 

Citicorp North America, Inc.
390 Greenwich Street, First Floor
New York, New York 10013
Attn:  Niraj Shah

 

$

75,000,000

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

Merrill Lynch Bank USA
15 West South Temple, Suite 300
Salt Lake City, Utah 84101
Attn:  Frank K. Stepan
Telephone:  (801) 526-8316
Facsimile:  (801) 531-7470

 

$

75,000,000

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

TOTAL

 

$

150,000,000.00

 

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

TO TERM LOAN AGREEMENT

 

LIST OF ADDITIONAL COMMITMENTS
AND DOMESTIC AND LIBOR
LENDING OFFICES

 

Lender

 

Additional Commitment Amount

 

 

 

 

 

Citicorp North America, Inc.
390 Greenwich Street, First Floor
New York, New York 10013
Attn: Niraj Shah

 

$

25,000,000

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

Merrill Lynch Bank USA
15 West South Temple, Suite 300
Salt Lake City, Utah 84101
Attn: Frank K. Stepan
Telephone:  (801) 526-8316
Facsimile:  (801) 531-7470

 

$

25,000,000

 

 

 

 

 

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

TOTAL

 

$

50,000,000.00

 

 

B-2

--------------------------------------------------------------------------------